DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20150299513) in view of Hirata et al (JPH 08143663), cited in IDS and previous Office Action  further view of Kawaki et al (US 5387652) and  Won et al  (KR 20100109203), necessitated by Amendment.
Kelly teaches a method of synthesis of polyamideimide (PAI) by reaction of 4,4'-methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) in N-formyl morpholine (NFM) (meeting the corresponding limitations of claims 4, 5 and 8, see 0040), obtaining a resin having isocyanate and carboxyl groups.
Regarding claim 9, Kelly teaches a film obtained from the PAI above (see 0048).
Kelly does not teach a step of blocking the carboxyl groups with vinyl ether group containing compound.
Hirata teaches a preparation of heat-resistant resin composition is obtained by blending

(B)    a compound having >2 reactive functional groups chemically bindable to the carboxyl groups in the component (A) such as epoxy, amino, hydroxy or isocyanate group and
(C)    a heat latent catalyst such as a protonic acid salt, a phosphoric or a sulfonic ester (see Abstract).
Hirata teaches that the PAI film based on the composition above having excellent adhesiveness, low temperature curability and storage stability.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Hirata's blocking procedure in order to obtain a PAI film with excellent adhesiveness, low temperature curability and storage stability.
Kelly and Hirata do not teach newly claimed tertiary amine catalyst and reaction temperature of 70-80C.
Kawaki teaches a synthesis of polyamideimide from  trimellitic anhydride and tolylene diisocyanate (see Example 1 at 15:5). The reference discloses the use of such catalyst as trimethylamine (see 5:65) and reaction temperature of 60-100C (see 5:15).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.

Regarding new limitation to claim 10, Hirata teaches curing the film at 180C (see Example 2) and Kelly teaches a film heating up to 250C (see 0050).
However, the references above fail to teach two-step heating.
Won discloses polyamide-imide film formed from trimellitic anhydride and toluene diisocyanate at 80 C (see Example 7), which can be prepared at the presence of triethylamine.
The PAI film can be prepared by multistep heating. The casting solution is discharged from the die and cast onto the support and dried at 160 degrees for 5 minutes. To obtain a self-supporting film.
The obtained film was peeled off, dried at a temperature range of 200 to 300 degrees, and heat treated at a range of 300 to 400 degrees to prepare a polyamide imide mixed film.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Won’s procedure for PAI multistep film preparation, since it is a known method, which widely used in the industry. 

2. Claims 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Kelly et al. and further view of Kawaki et al and  Won et al .

Hirata teaches a preparation of heat-resistant resin composition is obtained by blending
(A)    a polyamide-imide resin, prepared by thermally reacting 4,4'-dipbenyimethane diisocyanate with trimellitic anhydride, adding n-butyl vinyl ether (meeting the limitations of claims 7 and 12) to the resultant polyamide-imide resin and blocking the carboxyl groups in the poiyamide-imide resin with vinyl ethers with
(B)    a compound having >2 reactive functional groups chemically bindable to the carboxyl groups in the component (A) such as epoxy, amino, hydroxy or isocyanate group and
(C)    a heat latent catalyst such as a protonic acid salt, a phosphoric or a sulfonic ester.
Regarding claim 10, Hirata teaches curing the film at 180C (see Example 2).
Hirata teaches that the PAI film based on the composition above having excellent adhesiveness, low temperature curability and storage stability.
Hirata does not teach N-formylcontaining solvent.
Kelly teaches a method of synthesis of polyamideimide (PAI) by reaction of 4,4'-methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) in N-formyl morpholine (NFM) (meeting the corresponding limitations of claims 4, 5 and 8, see 0040) obtaining a resin having isocyanate and carboxyl groups.
Regarding claim 9, Kelly teaches a film obtained from the PAI above (see 0048).
Kelly teaches that the solvent system used (i.e. NFM) possesses lower toxicity, advantageous processing temperature, higher achievable molecular weight of the PAI resin, lighter color, and lower viscosity (see 0009).
Therefore, it would have been obvious to a person of ordinary skills in the art to use N-formyl morpholine (NFM) as a solvent in PAI synthesis, since it provides a lower toxicity, advantageous processing temperature, higher achievable molecular 'weight of the PAI resin, lighter color, and lower viscosity.
Kelly and Hirata do not teach newly claimed tertiary amine catalyst and reaction temperature of 70-80C.
Kawaki teaches a synthesis of polyamideimide from  trimellitic anhydride and tolylene diisocyanate (see Example 1 at 15:5). The reference discloses the use of such catalyst as trimethylamine (see 5:65) and reaction temperature of 60-100C (see 5:15).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Kawaki’s trimethylamine catalyst at 60-100C, because it is a known material based on its suitability for its intended use.
However, the references above fail to teach two-step heating.
Won discloses polyamide-imide film formed from trimellitic anhydride and toluene diisocyanate at 80 C (see Example 7), which can be prepared at the presence of triethylamine.
The PAI film can be prepared by multistep heating. The casting solution is discharged from the die and cast onto the support and dried at 160 degrees for 5 minutes. To obtain a self-supporting film.
The obtained film was peeled off, dried at a temperature range of 200 to 300 degrees, and heat treated at a range of 300 to 400 degrees to prepare a polyamide imide mixed film.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Won’s procedure for PAI multistep film preparation, since it is a known method, which widely used in the industry. 
3. Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Kelly et al., Kawaki et al and Won et al  as applied to claim 4-5, 7-10 and 12 above, and further in view of Gertzmann et al (US 20080146764).
Hirata and Kelly fail to teach a ketoxime of Formula (1).
Gertzmann teaches a synthesis of polyamideimide from 4,4'-methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) blocked with butanone oxime (see Abstract and Example 1).
Gertzmann teaches that the PAI coating high resistance and high flexibility when the NCO groups of the polymer chains are partly blocked at the preparation stage (see 0009).
Therefore, it would have been obvious to a person of ordinary skills in the art to block NCO groups of the PAI polymer chains with butanone oxime in order to obtain a coating high resistance and high
flexibility.
Response to Arguments
4.	Applicant’s arguments with respect to claims 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765